12/03/2020


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: DA 20-0477


                                         DA 20-0477
                                      _________________

 ROBYN DRISCOLL; MONTANA
 DEMOCRATIC PARTY; and DEMOCRATIC
 SENATORIAL CAMPAIGN COMMITTEE,

                 Plaintiffs and Appellees,
                                                                     ORDER
       v.

 COREY STAPLETON, in his official capacity as
 Montana Secretary of State,

                 Defendant and Appellant.
                                   _________________

       This matter comes before the Court on Secretary of State Corey Stapleton’s motion
to stay his Notice of Appeal from the Thirteenth Judicial District Court’s September 25,
2020 final order enjoining several provisions of Montana election law. On the Secretary’s
motion, we stayed portions of that order on September 29, 2020, to allow the November 3
general election to proceed without disruption of the status quo. The Secretary’s motion
points out that the District Court record has been transmitted to this Court. The motion
represents that the State filed a request with the District Court for entry of judgment on
November 25, 2020, but that no final judgment has been entered, and no notice of entry of
judgment has been served. The Secretary therefore requests that the Court stay the Notice
of Appeal and treat it as filed on the date of service of the entry of judgment as provided in
M. R. App. P. 4(5)(a)(ii).
       Appellees oppose the motion. They do not object to either the entry of final
judgment by the District Court or to an amended notice of appeal to incorporate such
judgment. But they argue that any such curing process should not restart and delay the
entire appeal.
       After both the motion and response were filed, the District Court entered its final
judgment and, on December 1, 2020, Appellees filed notice of entry of judgment. The
Secretary has submitted a copy of the notice of entry to the Clerk of this Court. It appears
the complete record has been filed with the Clerk of this Court, and the matter is ready to
proceed.
       IT IS THEREFORE ORDERED that the motion to stay the notice of appeal is
DENIED.
       IT IS FURTHER ORDERED that the State’s opening brief in this matter shall be
filed and served within thirty days from the date of this Order.
       The Clerk of this Court is directed to provide notice of this Order to counsel for all
parties.
       DATED this 3rd day of December, 2020.
                                                  /S/ BETH BAKER
                                                  /S/ LAURIE McKINNON
                                                  /S/ JIM RICE
                                                  /S/ JAMES JEREMIAH SHEA
                                                  /S/ INGRID GUSTAFSON




                                             2

                                                                               Electronically signed by:
                                                                                      Beth Baker
                                                                          Justice, Montana Supreme Court
                                                                                  December 3 2020